Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Connie Miller, NP,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1633
Decision No. CR4040

Date: July 14, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Novitas Solutions (Novitas), determined that Petitioner was not eligible for
enrollment in the Medicare program earlier than July 14, 2014, and that Petitioner could
not submit claims for payment of services performed or delivered earlier than June 14,
2014. Petitioner requested a hearing in which she sought a retroactive effective date for
billing privileges of May 1, 2014. For the reasons stated below, I affirm Novitas’
determination.

I. Case Background and Procedural History

On May 6, 2014, Petitioner mailed to Novitas an initial Medicare enrollment application
(Form CMS-855I) and a reassignment of benefits application (Form CMS-855R) seeking
to reassign her Medicare payments to Texas EM-I Medical Services, PA, which Novitas
received on May 7, 2014. CMS Exhibits (Exs.) 1, 2, 12. Petitioner was not already
enrolled in the Medicare program when she filed her applications. CMS Ex. 14. In two
May 12, 2014 letters, Novitas requested additional information to process Petitioner’s
applications. CMS Exs. 5, 6. In two letters dated June 11, 2014, Novitas rejected
Petitioner’s applications because Petitioner did not supply the requested information.
CMS Exs. 7, 8.

On July 11, 2014, Novitas received a new Medicare enrollment application (Form CMS-
8551), and a Medicare reassignment of benefits application (Form CMS-855R) again
seeking to reassign her Medicare payments to Texas EM-I Medical Services, PA. CMS
Exs. 3, 4, 12. These applications are the subject of the present appeal. Novitas received
these applications on July 14, 2014. CMS Ex. 13 at 1. Novitas requested additional
information, which Petitioner timely supplied. CMS Exs. 9, 10. On October 2, 2014,
Novitas approved Petitioner’s applications indicating an “Effective date” of June 14,
2014. CMS Ex. 11.

By letter dated October 21, 2014, Petitioner requested reconsideration in order to obtain a
May 1, 2014 effective date. In a January 16, 2015 reconsideration determination, Novitas
upheld its earlier determination. Novitas explained that the effective date for billing
privileges was based on the date Novitas received Petitioner’s applications that were
processed to completion. Novitas explained that the application processed to completion
was received on July 14, 2014. Novitas also stated that it had decided to provide
Petitioner with a 30-day retroactive billing period to June 14, 2014. However, Novitas
indicated that it could not consider the applications Petitioner filed in May 2014 because
they had not been processed to completion. CMS Exs. 12, 13.

By letter dated February 25, 2015, Petitioner timely filed a request for a hearing with the
Departmental Appeals Board, Civil Remedies Division. Following the issuance of my
March 25, 2015 Acknowledgment and Pre-hearing Order (Order), CMS filed a
prehearing brief and motion for summary disposition (CMS Br.), and 14 proposed
exhibits (CMS Exs. 1-14). One of the exhibits contained written direct testimony from a
CMS witness. CMS Ex. 14. Petitioner filed a document in response which is
substantively the same as the hearing request.

II. Decision on the Record

Because Petitioner did not object to any of CMS’s proposed exhibits, I admit CMS Exs.
1-14 into the record. See Order § 7; Civil Remedies Division Procedures (CRDP)

§ 14(e).

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §{j 8-10; CRDP

§ 16(b). CMS submitted written direct testimony for one witness; however, Petitioner
did not request to cross-examine the witness. Therefore, I issue this decision based on
the written record. Order § 11; CRDP § 19(d).
III. Issue

Whether CMS had a legitimate basis to determine that July 14, 2014, was the effective
date for Petitioner’s Medicare enrollment and that Petitioner could retrospectively bill for
services rendered to Medicare beneficiaries on or after June 14, 2014.

IV. Findings of Fact, Conclusions of Law, and Analysis!

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers in the Medicare program.” 42 U.S.C. §§ 1302, 1395cc(j). Under the
Secretary’s regulations, a provider or supplier who seeks billing privileges under
Medicare must “submit enrollment information on the applicable enrollment application.
Once the provider or supplier successfully completes the enrollment process ... CMS
enrolls the provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

I. Novitas received Petitioner’s applications (Forms CMS-855I and
CMS-855R) on July 14, 2014, and Novitas ultimately approved them.

Petitioner completed and signed Forms CMS-855I and CMS-855R on June 27, 2014.
CMS Ex. 3 at 29; CMS Ex. 4 at 4. On July 9, 2014, a representative from Texas EM-I
Medical Services, PA, signed the Form CMS-855R. On July 11, 2014, the applications
were mailed to Novitas. CMS Ex. 12 at 2. Both Petitioner and Novitas acknowledge that
Novitas received these applications on July 14, 2014. CMS Ex. 12 at 2; CMS Ex. 13 at 2.
Novitas processed these applications and, on October 2, 2014, Novitas informed
Petitioner that she was enrolled in the Medicare program and that her reassignment of
benefits was approved. CMS Ex. 11. Therefore, the evidence of record supports the
conclusion that Novitas received Petitioner’s enrollment and reassignment applications
on July 14, 2014, and that Novitas approved these applications.

2. Novitas properly concluded that Petitioner’s enrollment and
reassignment of Medicare benefits was effective on July 14, 2014, with
a retrospective billing period commencing on June 14, 2014.

' My findings of fact and conclusions of law are set forth in italics and bold font.

> A “supplier” furnishes services under Medicare, and the term supplier applies to
physicians and other nonphysician practitioners and facilities that are not included within
the definition of the phrase “provider of services.” 42 U.S.C. § 1395x(d).
In its initial determination, Novitas stated that Petitioner’s effective date was June 14,
2014. CMS Ex. 11 at 2. In its reconsidered determination, Novitas explained that the
effective date for Medicare billing privileges was July 14, 2014, with a retrospective
billing period commencing June 14, 2014. CMS Ex. 13.

The Secretary’s regulations provide that the effective date of enrollment of physicians
and non-physician practitioners is “the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date an enrolled physician . . . first began furnishing services at a new practice location.”
42 C.F.R. § 424.520(d) (emphasis added). The “date of filing” is the date that the
Medicare contractor “receives” a signed provider/supplier enrollment application that the
Medicare contractor is able to process to approval. 73 Fed. Reg. 69,726, 69,769 (Nov.
19, 2008); see also Caroline Lott Douglas, PA, DAB CR2406, at 5-7 (2011); Rizwan
Sadiq, M.D., DAB CR2401, at 5 (2011). Because Novitas received the applications from
Petitioner on July 14, 2014, and Novitas was ultimately able to approve them, Novitas
properly determined July 14, 2014, as Petitioner’s effective date.

The regulations applicable to this case permit limited retrospective billing for physician
or non-physician practitioner services provided up to 30 days before the effective date of
enrollment. 42 C.F.R. § 424.521(a). Thus, Novitas correctly determined, based on a July
14, 2014 date of receipt, Petitioner could retrospectively bill for services provided to
beneficiaries beginning on June 14, 2014.

3. Ihave no jurisdiction to review Novitas’ decision to reject Petitioner’s
applications filed in May 2014.

Petitioner originally filed both a Form CMS-855I and Form CMS-855R in May 2014.
CMS Exs. 1, 2. Novitas issued letters to Petitioner acknowledging receipt of the
applications and requesting additional information in order to process the applications.
Novitas warned Petitioner that a failure to provide the requested information within 30
days could result in a rejection of the applications. CMS Exs. 5, 6. When Novitas did
not receive the requested information, Novitas informed Petitioner that her applications
were rejected. CMS Exs. 7, 8.

Petitioner acknowledges that Novitas rejected its application, but did not expressly
dispute that she failed to provide the requested information. Rather, Petitioner asserts
that Novitas made a number of errors in processing the applications filed by other
practitioners associated with Texas EM-I Medical Services, PA. CMS Ex. 12 at 1;
Request for Hearing at 1.

I have no jurisdiction to review Novitas’ rejection of Petitioner’s May 2014 applications.
The Secretary has given CMS the authority to reject an enrollment application when
“{t]he prospective provider or supplier fails to furnish complete information on the
provider/supplier enrollment application within 30 calendar days from the date of the
contractor request for the missing information.” 42 C.F.R. § 424.525(a)(1). The
Secretary also decided that “[e]nrollment applications that are rejected are not afforded
appeal rights.” 42 C.F.R. § 424.525(d). Therefore, I have no authority to consider
whether Novitas properly rejected Petitioner’s original applications for enrollment or
reassignment. Further, because Novitas did not process those applications to completion,
they can play no part in the determination of Petitioner’s Medicare enrollment effective
date or the effective date of reassignment. See 42 C.F.R. § 424.520(d).

V. Conclusion

I affirm Novitas’ determination that Petitioner’s effective date of enrollment is July 14,
2014, with a 30-day retrospective billing period commencing on June 14, 2014.

/s/
Scott Anderson
Administrative Law Judge

